DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-11 are pending.
Claims 5-10 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the straightening action” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2015/0184447 to Queck et al. cited in Information Disclosure Statement filed 1 February 2020 (herein Queck).
Regarding claim 1, Queck teaches a system including a conveyor and a plurality of processing stations for producing multiple-pane insulating glazing units having glazing panes, a glazing spacer, and insulative gas (abstract).  Fig 1 of Queck shows that the system 10 has a conveyor that includes an inlet section 12A and an outlet section 12B corresponding to the at least one input conveyor and the at least one output conveyor recited in the instant claims, respectively (paragraph 0026), and a plurality of processing stations 16 (paragraph 0026) paired with staging stations 22 (paragraph 0035) which combined correspond to the body recited in the instant claims.  Queck teaches that conveyor sections 12A and 12B transports glazing panes and glazing spacers and discharges fabricated glazing units (paragraph 0026).  Fig 1 of Queck shows that conveyor sections 12A and 12B transport the various materials at a slight angle to vertical, and Fig 3 shows that the processing stations 16 are set at a matching angle.   Queck teaches that each processing station and staging station are provided with independent conveyor lines (paragraph 0038).  Queck teaches that the processing stations comprise a first platen 52 and a second platen 54 (paragraph 0045 and Figs 4 and 5) corresponding to the two planes recited in the instant claims wherein first platen 52 is configured to remain stationary while the second platen 54 is moveable (paragraph 0046).  Figs 6 and 7 of Queck show that first platen 52 and second platen 54 utilize suction ports 80 (paragraphs 0052 and 0058) corresponding to the suckers recited in the instant claims.  Fig 5 of Queck shows that the suction ports are flush with the first and second platens.  Queck teaches that first platen 52 can have any arrangement of suction ports 80 arrayed across the length and height (paragraph 0057).  Queck teaches that first platen 52 (paragraph 0054) and second platen 54 (paragraph 0058) can be provided with moveable sections that bend or flex the glazing panes or move the glazing pane to seat the glazing unit (paragraph 0054) which meets the claimed limitations of flattening the surface of a glass plane.  Queck teaches that the processing stations include a gas fill device to fill the glazing unit with an insulative gas from the bottom of the unit (paragraph 0069) wherein the gas fill device can be an elongated manifold having multiple ports (paragraph 0070).
Regarding claim 2, Queck teaches all the limitations of claim 1 as discussed above.
Queck teaches that multiple-pane glazing units can be formed using two or more glazing panes and one or more glazing spacers (paragraph 0049).
Regarding claim 11, Queck teaches all the limitations of claim 1 as discussed above.
Queck teaches that multiple-pane glazing units can be formed using two or more glazing panes and one or more glazing spacers (paragraph 0049).  Queck teaches that first platen 52 (paragraph 0054) and second platen 54 (paragraph 0058) can be provided with moveable sections that bend or flex the glazing panes or move the glazing pane to seat the glazing unit (paragraph 0054) which meets the claimed limitations of flattening the surface of a glass plane.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0184447 to Queck et al. cited in Information Disclosure Statement filed 1 February 2020 (herein Queck) in view of U.S. Pre-grant Publication 2009/0205743 to Vianello et al. cited in Information Disclosure Statement filed 1 February 2020 (herein Vianello).
Regarding claims 3 and 4, Queck teaches all the limitations of claim 1 as discussed above.
Queck is silent as to any specific details of the suction ports.
Vianello teaches a device for filling an insulating glazing unit comprising a movable and a fixed bed having retractable suckers (abstract).  Fig 5 of Vianello shows that the suckers comprises supporting bars 102, bearing sleeves 103 and 104, rotation preventing device 105, and pneumatic actuator 106 (paragraph 0037) corresponding to the bars, sleeves, stems, and pneumatic actuators recited in the instant claims.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction ports of Queck  to be the sucker assemblies of Vianello because they are recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Response to Amendment
In view of Applicant’s amendments filed 4 October 2022, previous objection to claims 1 and 3 are hereby withdrawn.
In view of Applicant’s amendments filed 4 October 2022, previous rejections of claims 1-4 under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the suction ports of Queck can only bend a plane of glass and are not capable of flattening said pane of glass (Remarks, pages 8-10).  Applicant is correct in that the suction ports of Queck do bend or flex the glass pane to aid in the venting of gas; however, Queck teaches that the suction ports also push the glazing pane back toward the glazing unit thereby completing the seal between the spacer and the panes carried against it (paragraph 0054).  Pushing the pane back against a seal would require that the pane be flattened against the seal.  Therefore, while the suction ports of Queck bend a pane away from the glazing unit, they also push and flatten the pane back against the spacer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783